Case: 1:15-cr-00113-SJD-MRM Doc #: 116 Filed: 05/08/20 Page: 1 of 2 PAGEID #: 654




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                               Plaintiff,             :       Case No. 1:15-cr-113
                                                              Also 1:19-cv-341

                                                              District Judge Susan J. Dlott
       -   vs   -                                             Magistrate Judge Michael R. Merz

LISTON WATSON,


                               Defendant.             :



        SUPPLEMENT TO REPORT AND RECOMMENDATIONS


       On May 7, 2020, the undersigned filed a Report and Recommendations recommending the

dismissal of Watson’s pending Motion to Vacate as supplemented (ECF No. 115). Watson’s

Eighth Ground for Relief asserts his convictions under 18 U.S.C. § 924(c) are unconstitutional as a

result of United States v. Davis, 139 S. Ct. 2319 (2019), which holds 18 U.S.C. § 924(c)(3)(B)’s

definition of a crime of violence is unconstitutionally vague. The Report concluded the two counts

of violating 18 U.S.C. § 924(c) to which Watson pleaded guilty (Counts Two and Six of the indictment)

charge Watson with committing an offense which is a crime of violence under the “elements” clause,

§ 924(c)(3)(A), not the “residual” clause, § 924(c)(3)(B) which Davis invalidated (Report, ECF No.

115, PageID 651).

       On May 6, 2020, the Sixth Circuit decided In re Wilkerson, 2020 U.S. App. LEXIS 14511

(6th Cir. May 6, 2020). Wilkerson sought circuit court permission to file a second § 2255 motion

                                                 1
Case: 1:15-cr-00113-SJD-MRM Doc #: 116 Filed: 05/08/20 Page: 2 of 2 PAGEID #: 655




on the basis of Davis; like Watson, he had been convicted of violating 18 U.S.C. § 2213(a). The

court held

               [T]he holding in Davis has no effect on Wilkerson's convictions or
               sentence because § 2113(a) qualifies as a crime of violence under
               the use-of-force clause of 18 U.S.C. § 924(c)(3)(A). See United
               States v. Henry, 722 F. App'x 496, 500 (6th Cir. 2018), cert. denied,
               139 S. Ct. 70, 202 L. Ed. 2d 47 (2018); see also United States v.
               McBride, 826 F.3d 293, 296 (6th Cir. 2016) (analyzing the use-of-
               force clause of USSG § 4B1.2(a)(1)).


2020 U.S. App. LEXIS at *2-3.

       Wilkerson supports the Report’s recommendation that Watson’s Eighth Ground for Relief

is without merit.



May 8, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                2
